Citation Nr: 1423200	
Decision Date: 05/21/14    Archive Date: 05/29/14

DOCKET NO.  07-00 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for post-operative residuals of bilateral inguinal hernias with a history of left varicocele and groin muscle strain on an extraschedular basis.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel


INTRODUCTION

The Veteran had active duty service from September 1983 to September 2003. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2003 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, which, in pertinent part, granted service connection for post-operative residuals of a bilateral inguinal herniorrhaphy and assigned an initial disability evaluation of 10 percent, effective October 1, 2003.  Subsequently jurisdiction was transferred to the RO in Pittsburgh, Pennsylvania.

In a September 2008 decision, the Board denied entitlement to an initial schedular rating in excess of 10 percent for post-operative residuals of bilateral inguinal hernias with a history of left varicocele and groin muscle strain.  The claim was remanded for consideration of an initial rating in excess of 10 percent on an extraschedular basis. 

In October 2013, the Compensation and Pension Director denied an award of an initial increased rating for post-operative residuals of bilateral inguinal hernias on an extraschedular basis.


FINDING OF FACT

The service-connected post-operative bilateral inguinal hernias are recurrent and result in marked interference with employment so as to render impractical the application of the regular schedular criteria.



CONCLUSION OF LAW

The criteria for an initial rating of 40 percent for service-connected post-operative residuals of bilateral inguinal hernias with a history of left varicocele and groin muscle strain on an extraschedular basis have been met.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.321(b)(1) (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In cases such as this, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 473; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the burden of demonstrating any prejudice from defective notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  There has been no allegation of such error in this case.

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

Service treatment records are associated with claims file.  All post-service and private treatment records and reports identified by the Veteran have also been obtained.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  

The Veteran has been afforded two VA examinations addressing his service-connected bilateral inguinal hernias.  These examinations are adequate for the purposes of the instant appeal, as they were based on consideration of the Veteran's pertinent medical history and described the current severity of the Veteran's disability. 

As previously noted, this case was remanded by the Board in September 2008 for referral to the Compensation and Pension Director for consideration of entitlement to an initial increase for bilateral inguinal hernias on an extraschedular basis.  The agency of original jurisdiction complied with the remand instructions by referring the claim to VA's Compensation and Pension (C&P) Director and issuing a supplemental statement of the case.  Stegall v. West, 11 Vet. App. 268 (1998).

There is no additional evidence that would be reasonably likely to aid the Veteran in substantiating the case.


Legal Criteria

Disability evaluations are normally determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service- connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  In determining the current level of impairment, the disability must be considered in the context of the whole recorded history, including service medical records.  See generally 38 C.F.R. §§ 4.1, 4.2.

In Fenderson v. West, 12 Vet. App. 119, 126 (1999), the United States Court of Appeals for Veterans Claims (Court) noted that where, as here, the question for consideration is propriety of the initial evaluation assigned (for the right shoulder disability), evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of a "staged rating" is required.  Id.

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b) (1) (2013). 

The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record. Barringer v. Peake, 22 Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Analysis

The Veteran's bilateral inguinal hernias are currently rated as 10 percent disabling under 38 C.F.R. § 4.124a for ilio-inguinal nerve irritation (2013).  The Veteran has also been awarded an additional 10 percent rating for scars, right and left groin area, effective November 11, 2011.  The Veteran contends that he is entitled to an extraschedular rating because his condition prevents him from working as a trumpet player, a profession he had maintained for approximately 20 years.  See August 2007 Statement in Support of Claim.  

The Veteran's service treatment records (STRs) indicate persistent complaints of pain in the groin and abdomen.  STRs also note a number of surgical procedures to resolve the Veteran's condition, including left varicocele surgery in March 1986, left inguinal herniorrhaphy in May 1996, right inguinal herniorrhaphy in May 1997, and repeat right inguinal herniorrhaphy surgery with left side exploration in May 2000.  Notably, a March 2003 statement from the Veteran's treating military physician indicated that the Veteran was advised to stop playing his wind instrument and was restricted from physical exercises due to groin strains.  It was also noted that medications were no longer effective in treating his pain while performing as a trumpet player.

The Veteran was afforded a VA examination in August 2003.  The examiner reviewed the Veteran's surgical history and noted that his abdomen was soft with no mass or tenderness on palpation.  His testes and genitals were normal.  No inguinal hernias or nodes were noted.  The Veteran complained that prolonged standing increased his groin pain.  The examiner diagnosed chronic groin pain post-multiple surgical procedures.  The examiner noted that the Veteran's pain would not improve with surgical intervention.  He further noted that the prognosis for employment was fair to good but the Veteran might need to acquire further training in order to find civilian employment in which his physical limitations (which included no prolonged standing and heavy lifting), and job demands were optimally matched.


The Board determined that referral was warranted because the rating criteria did not contemplate severe pain that prevented a claimant from performing his chosen profession.  

Subsequent to the Board's decision, VA treatment records dated in August 2010 note a bilateral inguinal hernia repair with mesh for recurrent inguinal hernias.  

The Veteran was provided an additional VA examination in November 2011.  The examiner noted that the Veteran's bilateral inguinal hernia were operated repetitively and provided a detailed outline of the his condition, which included a 2003 diagnosis of recurrent hernias, left side hernia repairs in 1996 and 2000, right side hernia repairs in 1997 and 2000 and relapse of the left sided inguinal hernia in September 2009.  At the time of the examination, the Veteran's symptoms included recurrent pain in bilateral groins.  It was noted that as result of the August 2010 surgery, the Veteran has scars that are often ender to pressure, he cannot wear tight pants or belts, and has pain in the bilateral groin area when coughing sneezing and defecting.  It was noted that he avoided lifting or carrying heavy objects.  There was no evidence of relapsing right or left inguinal hernias at the time of the examination.  The examiner noted that the Veteran was currently employed full time as a computer specialist and did not lose any time from work for surgery and re-convalescent leave.  It was also noted that the Veteran could no longer play the trumpet due to inguinal pain.

In October 2013, the Director of C&P determined that the Veteran was not entitled to an extraschedular evaluation under the provisions of 38 C.F.R. § 3.321 for his service-connected bilateral inguinal hernias.  The Director determined that no unusual or exceptional disability pattern has been demonstrated that would render application of the regular rating criteria as impractical.  He noted that the Veteran has not experienced any time lost at work or interference in employment due to this condition.  As such, entitlement to an increased evaluation on an extraschedular basis for bilateral inguinal hernias is not warranted.  

The Board has jurisdiction to review determinations of the Director of Compensation and Pension or Undersecretary for Benefits regarding a veteran's entitlement to an extraschedular rating.  Anderson v. Shinseki, 23 Vet. App. 423 (2009).  

The relevant inquiry under 38 C.F.R. Section 3.321(b)(1) is whether the Veteran's bilateral hernias result in marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  There is essentially no regulatory guidance as to how to determine the appropriate level of extraschedular rating once it is found that the Veteran meets the criteria for such a rating.  Similarly, while there is precedent (discussed above) that provides guidance as to when to refer a claim for extraschedular rating; there is no guidance as to how to determine the appropriate level of extraschedular compensation.

The service-connected bilateral hernias result in marked interference with employment, and, in this particular case, the schedular ratings are inadequate.  The record indicates that the Veteran is essentially precluded from non-sedentary employment, which prohibits him working as a musician, a career he maintained for approximately 20 years.

The record shows that he does not precisely meet the criteria for a 30 percent rating under 38 C.F.R. § 4.114, Diagnostic Code (DC) 7338; because his hernia was at least temporarily abated by the last surgery; but given the interference with employment, and the demonstrated restrictions in function.  He has a disability that is the equivalent of that contemplated for a 30 percent rating under Diagnostic Code 7338.  That diagnostic code provides for addition of a 10 percent rating when the disability is bilateral.  As such, a 40 percent extraschedular rating is warranted.  Given his successful employment in an alternative field, the evidence is against an extraschedular rating in excess of 40 percent.  There is also no period since the effective date of service connection when a greater level of disability was shown; hence, staged ratings are not warranted.


ORDER

Entitlement to an initial extraschedular rating of 40 percent for post-operative residuals of bilateral inguinal hernias with a history of left varicocele and groin muscle strain is granted.

____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


